Citation Nr: 0326347	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  94-41 003	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs  (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death pursuant to 38 U.S.C.A. § 1318 on the basis 
of clear and unmistakable error (CUE) in a RO rating decision 
that failed to evaluate the veteran as 100 percent disabled 
due to psychiatric disability for the entirety of the 10 year 
period prior to his death.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from September 1944 to July 
1946.  He died in September 1981 and the appellant is the 
veteran's widow.  

In a January 2001 remand, the Board of Veterans' Appeals 
(Board) noted that the appellants representative had in 
December 2000 raised the issue of entitlement to service 
connection for the cause of the veteran's death pursuant to 
38 U.S.C.A. § 1318 on the basis of CUE in RO rating decisions 
that failed to evaluate the veteran as 100 percent disabled 
due to psychiatric disability for the entirety of the 10 year 
period prior to his death.  The Board found that this issue 
was inextricably intertwined with the issues that were then 
before the Board on appeal, which were whether new and 
material evidence had been submitted to reopen a previously 
denied claim for service connection for the cause of the 
veteran's death and entitlement to service connection for the 
cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151.  In the January 2001 remand the RO was 
instructed, among other things, to appropriately adjudicate 
raised the issue of entitlement to service connection for the 
cause of the veteran's death pursuant to 38 U.S.C.A. § 1318.  
The RO denied this claim in a rating decision of January 
2002.  

In a decision dated in February 2003 the Board denied the 
appellant's application to reopen her claim for service 
connection for the cause of the veteran's death based on new 
and material evidence and also denied service connection for 
the cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151.  At that time the Board held in abeyance 
the appellants current claim for service connection for the 
cause of the veteran's death pursuant to 38 U.S.C.A. § 1318 
on the basis of CUE, due to a temporary stay on the 
adjudication of such claims in view of a decision of the 
United States Court of Appeals for the Federal Circuit in 
National Organization of Veterans' Advocates, Inc, v. 
Secretary Of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I).  A further decision by the United States Court of 
Appeals for the Federal Circuit in and  National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II) had the 
effect of lifting this stay.  
  
Accordingly, the issue of entitlement to service connection 
for the cause of the veteran's death pursuant to 38 U.S.C.A. 
§ 1318 on the basis of clear and unmistakable error (CUE) in 
a RO rating decision that failed to evaluate the veteran as 
100 percent disabled due to psychiatric disability for the 
entirety of the 10 year period prior to his death is now 
before the Board for appellate consideration at this time.  

FINDINGS OF FACT

1.  The March 1970 rating action that reduced the evaluation 
for the veteran's schizophrenia from 100 percent to 50 
percent was not the product of an outcome determinative 
error. 

2.  The November 1970 rating decision that assigned a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.29 from May 9, 1970, through October 31, 1970, and a 70 
percent scheduler rating thereafter was not the product of an 
outcome determinative error.  

3.  The October 1971 rating decision that reduced the 
scheduler evaluation for the veteran's schizophrenia from 70 
percent disabling to 50 percent disabling was not the product 
of an outcome determinative error.

4.  The rating action of November 1973 that confirmed and 
continued a prior award of a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 from May 28, 1973, was not the 
product of an outcome determinative error. 

5.  The veteran was not continuosly in receipt of a 100 
percent rating for service-connected disability for the 10 
years prior to his death in September 1981.  

CONCLUSIONS OF LAW

1.  The March 1970 rating action that reduced the evaluation 
for the veteran's schizophrenia from 100 percent to 50 
percent disabling was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.343, 4.132, 
Diagnostic Code 9205 (1970).  

2.  The November 1970 rating decision that assigned a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.29 from May 9, 1970, through October 31, 1970, and a 70 
percent scheduler rating thereafter was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§4.29, 4.132, Diagnostic Code 9205 (1970).  

The October 1971 rating decision that reduced the scheduler 
evaluation for the veteran's schizophrenia from 70 percent 
disabling to 50 percent disabling was not clearly and 
unmistakably erroneous. 38 U.S.C.A. § 7105; 38 C.F.R. § 
4.132, Diagnostic Code 9205 (1971).  

The rating action of November 1973 that confirmed and 
continued a prior award of a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 was not clearly and 
unmistakably erroneous. 38 U.S.C.A. § 7105; 38 C.F.R. §4.29 
(1973).

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22(a)(2)(i) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                           I.  
Factual Basis 

Service connection for schizophrenic reaction, 
schizoaffective type was granted in a rating decision of 
March 1968.  The veteran was assigned a 100 percent scheduler 
evaluation for this disability, effective from December 21, 
1967.  

A VA Summary of Hospitalization (VA Form 21-121) dated in 
July 1970 indicates that the veteran was hospitalized at a VA 
medical facility during the period from January 1966 to July 
1969 for the treatment of withdrawal and depression 
manifested by a suicide attempt.  It was noted that the 
veteran had initially improved after treatment and had been 
released initially in April 1966.  He was readmitted in 
October 1966 after a relapse.  Thereafter he demonstrated a 
slow but steady improvement and was released in July 1969.  
At the time of discharge the veteran was deemed mentally 
competent to manage his own funds.  The diagnosis was 
schizophrenia reaction, schizo-affective type.  

On a VA psychiatric examination in January 1970, the veteran 
reported that he received outpatient treatment every three 
weeks and took Mellaril, three times daily.  On evaluation 
the veteran complained of occasional insomnia and said that 
" I get wound up and talk a lot".  He appeared neatly 
dressed and was cooperative. He was coherent and relevant and 
had spontaneous speech.  No psychotic ideation was elicited 
and his affect was appropriate.  The veteran was fully 
oriented and remote and recent memory was intact.  He 
appeared to be of average intelligence and his fund of 
general knowledge was well retained.  There was no evidence 
of depression or suicidal ideation and he did not appear to 
be tense or anxious.  His insight was impaired and his 
judgment was good.  It was noted that the veteran had worked 
for a tire company as a rubber worker since July 1969.  He 
said that he loses an average of two to three days from work 
every month because of nervousness.  The diagnosis was 
schizophrenia reaction, schizo-affective type, chronic, 
moderate, in partial remission.  

In a rating action of March 1970, the RO found that the 
medical findings and the clinical and employment history 
contained in the January 1970 VA psychiatric examination 
demonstrated that the report of this examination showed 
improvement.  Consequently, the RO reduced the evaluation for 
schizophrenia from 100 percent to 50 percent, effective June 
1, 1970.  

Of record is a statement from the veteran's employer dated in 
May 1970 that indicated that the veteran had been absent from 
work from early February to late March 1970 due to a back 
condition.  He had also been absent since mid-April 1970 
because of "recent disability."

VA records reveal that the veteran was hospitalized at a VA 
facility in May 1970 for psychiatric symptoms.  In the coarse 
of the hospitalization the veteran was described as very 
withdrawn and lethargic despite treatment with medication.  
At the time of discharge in September 1970, he continued to 
show schizophrenic symptoms and was said to be unready for 
employment.  

In a rating decision of November 1970, the RO noted that the 
veteran had been hospitalized for schizophrenia the previous 
May. The rating board therefore assigned the veteran a 100 
percent temporary total rating under the provisions of 38 
C.F.R. § 4.29 from May 9, 1970 to November 1, 1970, and a 70 
percent rating under Diagnostic Code 9205 thereafter.  In 
assigning this rating the rating board noted that the veteran 
had not improved "to the extent expected earlier" and 
reevaluation to 70 percent was warranted.    

On VA psychiatric examination in September 1971 it was 
reported that the veteran had been hospitalized at a state 
hospital and a diagnosis of schizophrenia was made during 
that hospitalization.  The veteran seemed to be in good 
health for about 10 years thereafter, but had then suffered a 
second "mental break", and was again hospitalized at a 
state mental facility.  The veteran again recovered and was 
"in fairly good shape" until about two years prior to the 
examination when he suffered a third episode for which he was 
hospitalized at a VA hospital for two months.  After his 
release, the state had revoked his driver's license.  This 
had prevented him from driving the 10 miles to his job at a 
rubber plant.  

For the previous year the veteran had been at home helping 
his wife.  It was reported that many times he felt fairly 
well and, according to him, the only reason he did not go 
back to work was because he had no way of traveling to his 
former place of employment.  It was reported that he had 
recently regained his driver's license and was contemplating 
a return to his old job, if it was available. 

On evaluation it was noted that the veteran spoke clearly and 
pleasantly, but gave a somewhat distant impression.  His 
history since his most recent discharge from the service 
indicated that he was a somewhat listless individual who, 
however, was free from psychosis although schizoid 
characteristics were said to remain.  The examiner felt that 
the veteran was somewhat better than he was a year earlier 
when he presented acute symptoms of mental illness.  The 
diagnosis was schizophrenic reaction, chronic, 
undifferentiated type, mentally competent in a fair but 
incomplete state of remission.    

In a rating decision of October 1971 the RO concluded that 
the veteran's most recent examination showed that his 
condition had improved "somewhat."  His rating for 
schizophrenia was reduced from 70 percent to 50 percent 
disabling, effective January 1, 1972.  

A VA Form 10-7132 is of record that revealed that the veteran 
was hospitalized for treatment of paranoid schizophrenia from 
May 28, 1973 to June 17, 1973. 

In a rating action of July 2, 1973 the RO noted that the 
veteran had been hospitalized and treated for schizophrenia 
beginning on May 28, 1973 he was assigned a 100 percent 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.29 from May 28, 1973.  

A VA clinical record reveals that the veteran was 
hospitalized at a VA facility in August 1973 for the 
treatment of paranoid schizophrenia.  In October 1973 it was 
reported that the veteran's hospitalization would be of 
indefinite duration.  It was said that he had shown definte 
improvement in hat he knew where he was, and the approximate 
length of his stay in the hospital. He was described as shy 
and withdrawn.  It was requested that he be declared 
incompetent since it was felt that he could be taken 
advantage of.  

In a rating decision of November 8, 1973, the RO determined 
that the veteran was incompetent from October 29, 1973.  The 
veteran's temporary total rating under 38 C.F.R. § 4.29 
assigned by the July 1973 rating decision was also confirmed 
and continued by this rating action.  (A review of subsequent 
rating actions by the RO revealed that the veteran was 
assigned a temporary total rating under 38 C.F.R. § 4.29 for 
the entire period from May 28, 1973 to February 1, 1974). In 
a rating decision of January 1975, the RO granted entitlement 
to a total rating for compensation purposes based on 
individual unemployability, effective February 1, 1974.  This 
rating remained in effect until January 1980, when the 
veteran was assigned a scheduler 100 percent rating for 
schizophrenia that remained in effect until his death on 
September 10, 1981.    
                                                           
                                              II.  Clear and 
Unmistakable Error 

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  It 
also includes new notification provisions.

The Court of Appeals for Veterans Claims (Court) has held 
that the VCAA was not applicable to CUE adjudications. 
"[T]here is nothing in the text or the legislative history of 
VCAA to indicate that VA's duties to assist and notify are 
now, for the first time, applicable to CUE motions." Livesay 
v. Principi, 15 Vet. App. 165, 179 (2001) (en banc). 
Accordingly, the provisions of the VCAA are not applicable to 
the appellant's current claim for death benefits pursuant to 
38 U.S.C.A. § 1318 on the basis of CUE.  

The appellant has contended, essentially and in pertinent 
part, that the RO, committed clear and unmistakable error 
(CUE) in the rating action of March 1970 that reduced the 
evaluation for schizophrenia from 100 to 70 percent.  It is 
also contended that the November 1970, October 1971, and 
November 1973 rating decisions were the product of CUE in 
that they failed to restore a 100 percent schedular rating 
for schizophrenia.  

The Court has stated that clear and unmistakable error (CUE) 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that their results would 
have been manifestly different but for the error.  See Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  In Russell v. Principi, 
3 Vet. App. 310 (1992), the Court set forth a three-pronged 
test for determining when there is clear and unmistakable 
error present in a prior decision.  These are (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed a the time 
of the prior adjudication in question.  Russell v. Principi, 
3 Vet. App. at 313-14.
 
In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:
 
If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error ... that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be 
remembered that there is a presumption 
of validity to otherwise final 
decisions, and that where such decisions 
are collaterally attacked, and a CUE 
claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.
 
Fugo, 6 Vet. App. at 43-44 (emphases added).  Thus, as a 
threshold matter, a claimant must plead CUE with sufficient 
particularity.  Only if this threshold requirement is met 
does the Board have any obligation to address the merits of 
the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(distinguishing denial of CUE due to pleading deficiency and 
denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 
(1995) (same).  The Court has also held that allegations that 
previous adjudications have improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  See Baldwin v. West, 13 Vet. 
App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Similarly, the Court has held that the VA's breach 
of its duty to assist cannot form a basis for a claim of 
clear and unmistakable error.  See Tetro v. Gober, 14 Vet. 
App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  
 
The Board finds that the arguments advanced by the appellant 
allege CUE with the requisite specificity.  See Phillips; 
Luallen.  Accordingly, the Board will proceed to consider the 
merits of the appellant's claim.

In regard to the unappealed rating decision of March 1970 
that reduced the evaluation for the veteran's service 
connected psychiatric disorder from 100 percent to 50 percent 
disabling, it is argued that CUE was committed by the RO in 
not properly applying 38 C.F.R. § 3.343(a) (1970) to the 
evidence then of record.  The appellant's representative 
points out that the regulation provided then, as now, in 
part, that a reduction of a total rating required an 
examination showing material improvement and that such 
improvement be found based on all the facts of record.  In 
addition, such an improvement had to have been attained under 
the ordinary conditions of life.

The representative asserts that while the January 1970 
examination may have shown some improvement, this improvement 
was not enough to justify the reduction.  The representative 
also argues that any improvement occurred as the result of 
the veteran's three-year hospitalization, and not under the 
ordinary conditions of life.  The representative also argues 
that the RO did not consider the entire record before 
reducing the evaluation.

The then existing provisions of 38 C.F.R. § 3.343(a), 
provided then as now that:

a) General. Total disability ratings, 
when warranted by the severity of the 
condition and not granted purely because 
of hospital, surgical, or home treatment, 
or individual unemployability will not be 
reduced, in the absence of clear error, 
without examination showing material 
improvement in physical or mental 
condition. Examination reports showing 
material improvement must be evaluated in 
conjunction with all the facts of record, 
and consideration must be given 
particularly to whether the veteran 
attained improvement under the ordinary 
conditions of life, i.e., while working 
or actively seeking work or whether the 
symptoms have been brought under control 
by prolonged rest, or generally, by 
following a regimen which precludes work, 
and, if the latter, reduction from total 
disability ratings will not be considered 
pending reexamination after a period of 
employment (3 to 6 months).

The evidence of record at the time of the March 1970 rating 
action consisted of records showing that the veteran had been 
hospitalized at the Norristown State Hospital from January 
1966 to July 1969.  However, the VA psychiatric examination 
conducted in January 1970 showed that the veteran had no 
psychotic ideation.  The veteran was fully oriented, and 
remote and recent memory was intact.  He appeared to be of 
average intelligence and his fund of general knowledge was 
well retained.  There was no evidence of depression or 
suicidal ideation (as there had been during his 
hospitalization) and he did not appear to be tense or 
anxious.  His insight was impaired and his judgment was good.  
It was noted that the veteran had worked for a tire company 
as a rubber worker since July 1969.  He said that he lost an 
average of two to three days from work every month because of 
nervousness.  The diagnosis was schizophrenia reaction, 
schizo-affective type, chronic, moderate, in partial 
remission.  

These records can be read as showing material improvement in 
that the veteran had been released from hospitalization and 
was maintaining employment.  These records can also be read 
as showing that the improvement occurred under the ordinary 
conditions of life inasmuch as it occurred while the veteran 
was employed.

The representative points out that although the veteran was 
employed, he was missing two to three days of work per month.  
However, the issue is not whether the record showed that the 
veteran had a disability; rather it is whether the disability 
had undergone material improvement under the ordinary 
conditions of life.  The record can be read as showing that 
it had.  The evidence showed that the veteran had been 
gainfully employed for about six month prior to the January 
1970 VA examination. 

It may be possible to argue, as the representative has, that 
the veteran's transition from hospitalization to gainful 
employment was not indicative of material improvement under 
the ordinary conditions of life; however, the evidence of 
record did not dictate such a finding.  Accordingly, the 
representative's argument comes down to a dispute as to how 
the facts were weighed.  

The representative has argued that the RO did not consider 
the examination findings in light of the entire record.  
However, the rating decision shows that the RO considered the 
report of the veteran's hospitalization together with the 
report of the veteran's hospitalization.

Allegations that a previous adjudication have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error.  See 
Baldwin v. West, 13 Vet. App. at 5; Damrel v. Brown, 6 Vet. 
App. at 246.  Indeed, in Simmons v. West, 14 Vet. App. 84, 89 
(2000) the Court, citing Fugo, reaffirmed the principle that 
a request for reweighing the evidence cannot be as a basis 
for a CUE claim, declaring that when there is evidence both 
pro and con on the issue, it is impossible for the appellant 
to succeed in showing that the result would have been 
manifestly different.  Id.  As such, the appellant's argument 
in regard to CUE in the March 1970 rating action reducing the 
veteran's 100 percent disability rating to 50 percent must 
fail since she is challenging the RO's evaluation of the 
medical evidence, which indicated a degree of improvement in 
the veteran's psychiatric condition and also indicated that 
he was gainfully employed after his discharge from the 
hospital in July 1969.  

In regard to the rating decision of November 1970 that 
assigned the veteran a 100 percent temporary total rating 
under the provisions of 38 C.F.R. § 4.29 from May 9, 1970 to 
November 1, 1970 and a 70 percent rating thereafter, the 
appellant alleges CUE in that the RO did not consider the 
assignment of a 100 percent rating after the termination of 
the temporary total rating on November 1, 1970 as required by 
the provisions of 38 C.F.R. § 4.29 in 1970.  

The RO obviously considered the appropriate schedular 
criteria for schizophrenia at the time its November 1970 
decision assigning a 70 percent scheduler rating on the basis 
of Diagnostic Code 9205.  Consideration and rejection of a 
100 percent rating under the criteria of Diagnostic Code 9205 
is implied by this rating.  Under the then applicable 
provisions of Diagnostic Code 9205, a 100 percent rating was 
warranted if there were active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability.  

The hospital report that he was "not felt ready to resume 
employment" could be read as saying he had complete 
industrial inadaptability.  However, it could also be read as 
suggesting he would be able to resume employment at some 
point in the future, thereby suggesting that the industrial 
inadaptability was less than complete.

The appellant's contention appears to be that the rating 
decision of November 1970 improperly evaluated the evidence 
then of record in failing to assign a 100 percent evaluation 
rating.  Again, allegations that a previous adjudication has 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable error.  
See Baldwin, supra and Damre, supra.  
 
In regard to the rating action of October 1971, the appellant 
again argues that CUE was committed by the RO in reducing the 
rating for the veteran's service connected schizophrenia in 
that the provisions of properly applying the evidence then of 
record to the provisions of 38 C.F.R. § 3.343(a) (1970).  The 
Board points out, however, that the rating decision of 
October 1971 reduced the evaluation for the veteran's 
schizophrenia from 70 percent to 50 percent disabling.  This 
rating did not involve a reduction from a 100 percent rating 
and the provisions of 38 C.F.R. § 3.343(a) only apply to such 
a reduction.  Thus, the appellant's allegation regarding CUE 
in the October 1971 rating action is also without merit.  

In regard to the rating decision of November 1973 the 
appellant argues that this rating action was CUE since it did 
not assign a 100 percent temporary evaluation under 38 C.F.R. 
§ 4.29 effective in August 1973, at which time the clinical 
record demonstrated that the veteran was hospitalized for the 
treatment of schizophrenia.  As noted in the previous section 
of this decision, in a rating action of July 1973 the veteran 
was assigned a 100 percent temporary total rating under the 
provisions of 38 C.F.R. § 4.29 from May 28, 1973.  The rating 
action of November 1973 confirmed and continued the 100 
percent temporary total rating under 38 C.F.R. § 4.29 
assigned the previous July.  Thus, that temporary total 
rating was extended through August 1973 and did cover the 
period of hospitalization that began on August 8, 1973.  
Thus, the appellant's allegation regarding CUE in the 
November 1973 rating action is also without merit.  Moreover, 
even if the RO had assigned a temporary total rating 
effective in August 1973, the 100 percent rating would not 
have been in effect for the 10 years prior to the veteran's 
death in September 1981.

In sum, there is no indication that the correct facts, as 
they were known at the time, were not before the RO at the 
time of the rating decision in question during this appeal, 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied in these rating actions. 
Russell.  As such, the RO's March 1970, November 1970, 
October 1971 and November 1973  rating decisions were not 
clearly and unmistakably erroneous.
 
III. Claim of entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318

In pertinent part, section 1318 of title 38, United States 
Code, authorizes payment of DIC to a benefits-eligible 
surviving spouse in cases where a veteran's death was not 
service connected, provided the veteran was in receipt of or 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to service-connected disability for a 
period of ten or more years immediately preceding death.  
Regulations implementing the statute are found at 38 C.F.R. 
§ 3.22.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits that could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. 
§ 3.22(a) would permit a DIC award where it is determined 
that the veteran "hypothetically" would have been entitled 
to a total disability rating for the required period if he or 
she had applied for compensation during his or her lifetime.
 
Effective January 21, 2000, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation of 38 U.S.C.A. § 1318) to restrict 
the award of DIC benefits to cases where the veteran, during 
his lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by Section 1318, or would have established such 
right but for CUE in the adjudication of a claim or claims.  
 
In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  
 
In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending, the conclusion of 
expedited rulemaking.  
 
On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16309-16317 (2002), 
effective May 6, 2002.
 
In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), the Federal Circuit, after reviewing its holding 
in NOVA I, acknowledged that VA had determined that the two 
statutes at issue should be interpreted the same way and had 
amended §38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, will be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening, i.e., 
"hypothetical entitlement" claims.  
 
The result of the above is that "hypothetical entitlement" 
is no longer a viable basis for establishing benefits under 
either 38 U.S.C. §§ 1311(a)(2) or 1318.  As such, the only 
possible remaining ways of prevailing on this claim are:  (1) 
by meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.
 
In any event, because there are actual, final, rating 
decisions deciding entitlement to a total rating during the 
10 years prior to the veteran's death, hypothetical 
entitlement is not for consideration.


ORDER

The RO's rating decisions of March 1970, November 1970, 
October 1971, and November 1973 denying entitlement to a TDIU 
were not clearly and unmistakably erroneous.
 
Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



